DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021, 07/01/2021, 12/14/2021, and 08/01/2022 are being considered by the examiner. The examiner notes that the NPLs of the IDSs total over 120 documents with over 1,500 pages. Due to the lengthy nature of the combined documents, the examiner is unable to review all NPLs. If applicant is aware of any cited NPL document or section therein that is highly relevant to patentability of the instant claims (relative to the other NPLs), the examiner requests it be noted in the response.

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 3a (claims 3, 11-13, and 15 with claims 1-2 and 9-10 being generic) in the reply filed on 09/16/2022 is acknowledged. Claims 4-8, 14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. 
As set forth in the 08/01/2022 restriction requirement, claim 14 was not present in any grouping of inventions or species because it appears that claim 14 fails to correspond to any species but is also not generic.  Claim 12 (on which claim 14 depends) recites that the device comprises “an angled surface positioned within the body, the angled surface oriented at a 45-degree angle relative to the base…and a glass member positionable within the body and at least partially supported by the angled surface and at least partially over the opening, the glass member including a face that is oriented parallel to [the] angled surface”. Claim 14 recites the device “further” comprises “a right-angled prism having a diagonal face that at least partially forms the angled surface”. The instant specification and figures fail to provide adequate support for the 112a written description and/or enablement requirement for the device having both of: (1) a 45-degree angled surface which supports a glass member, the glass member having a face parallel to the angled surface; and (2) a right-angled prism having a diagonal face that at least partially forms the angled surface. More simply said, it appears the device has either an angled wall supporting the glass member (e.g. a “flat” glass piece supported at a 45-degree angle by an angled wall) or a right-angled prism. Since claim 14 is clearly not directed to Species 3a, it is withdrawn from further consideration. The above-mentioned potential 112a issues are presented here rather than as a 112a rejection since claim 14 is withdrawn from consideration.
Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, line 6: “the first reservoir the second reservoir” should read “the first reservoir and the second reservoir” or otherwise be corrected.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and claims 2-3 and 9-11 by dependency): This claim recites “the sample slide positioned such that a sample on the sample slide is configured to receive light from a laser and redirect the light to an ultrasound transducer to generate a real-time image of a sample”; however, FIG. 4 (the elected species, although all species appear to be the same regarding this specific feature) and the specification ([0037], [0038]-[0039]) explicitly set forth that the light is transmitted (through the glass member) and it is the acoustic waves which are redirected to the ultrasound transducer. Thus, it is unclear if “redirect the light” in claim 1 was meant to recite that the acoustic waves generated by the light are redirected. It appears to the examiner that it is the acoustic waves which are redirected to the ultrasound transducer. While this could be made as a 112a enablement rejection, the examiner, in the spirit of compact prosecution, makes this a 112b rejection and provides a prior art rejection of claim 1 using the intended interpretation of the aforementioned limitation.
Regarding claim 12 (and claims 13 and 15 by dependency): This claim is rejected under 112b for the same reasons as claim 1.
Regarding claim 12, line 7: “the opening” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (US 20150226845 A1) in view of Quate (US 4267732 A).Regarding claim 1, as best understood (see 112 rejection above):Witte teaches a photoacoustic and optical microscopy combiner, the combiner configured to support a transducer (FIG. 2b - 12) defining an axis, the photoacoustic and optical microscopy combiner comprising:
a body (FIG. 2b - generally indicated as 14) including a base and an opening (FIG. 2b - opening covered by 40 / combination of the opening covered by 46 and the opening covered by 40 - [0125]) extending through the base; and 
a glass member (FIG. 2b - 22; [0127]) at least partially positioned within the opening, the glass member including a surface positioned at an angle relative to the base and the axis of the transducer (FIG. 2b - 22 is at a 45-degree angle - [0127]); 
redirect (FIG. 2b - via 22; [0125]-[0127]) the light (i.e. the acoustic waves generated by said light, as per the 112b rejection above) to an ultrasound transducer (FIG. 2b - 12) to generate a real-time image (e.g. FIGS. 4a, 4b, 5c, 7b, 8, etc.) of a sample
a laser (FIG. 2a - 26)Witte fails to teach:
wherein a sample slide is supported on the body and at least partially over the opening, the sample slide positioned such that a sample on the sample slide is configured to receive light from a laserQuate teaches:
wherein a sample slide (FIG. 1 - slide supporting 15; Col. 4, Lines 39-41) is supported on the body (FIG. 1 - not shown, but inherently something must contain 24 and support 15 which is interpretable as a “body”) and at least partially over the opening (met upon combination with Witte), the sample slide positioned such that a sample (FIG. 1 - 15; Col. 4, Lines 39-41) on the sample slide (FIG. 1 - slide supporting 15; Col. 4, Lines 39-41) is configured to receive light from a laser (FIG. 1 - 10)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sample slide of Quate in the device of Witte for ease of handling and/or for handling and imaging of smaller samples which may conveniently be place on a glass microscope slide. The examiner notes that the combination may also result the laser and optics thereof of Witte being on the opposite side of the sample. Quate shows that the laser and ultrasound receiver may be on the same side of the sample (FIG. 3 of Quate, which is similar to Witte) or on opposite sides of the sample (FIG. 1 of Quate).
Regarding claim 2, as best understood (see 112 rejection above):Witte and Quate teach all the limitations of claim 1, as mentioned above.Witte also teaches:
wherein the angle is 45 degrees (FIG. 2b - 22 is at a 45-degree angle - [0127])
Regarding claim 3, as best understood (see 112 rejection above):Witte and Quate teach all the limitations of claim 1, as mentioned above.Witte also teaches:
wherein the body is configured to receive water (FIG. 2b - 38; [0018], [0125]) at a depth sufficient to submerge the glass member (FIG. 2b - 22)
Regarding claim 9, as best understood (see 112 rejection above):Witte and Quate teach all the limitations of claim 1, as mentioned above.Witte also teaches (FIG. 2a):
wherein the body includes a handle (projection 18 of the housing/body may be interpreted as a handle) for suspending the combiner above an objective of a microscope

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (US 20150226845 A1) in view of Quate (US 4267732 A) and further in view of Waring (US 20100079580 A1).Regarding claim 10, as best understood (see 112 rejection above):Witte and Quate teach all the limitations of claim 1, as mentioned above.Witte also teaches:
wherein the real-time image represents a zoom of the sample (e.g. FIGS. 5c, 7b, 36a, 36b)Witte fails to explicitly teach:
a 40 times zoomWaring teaches:
a 40 times zoom ([0025], claim 10, [0024] regarding types of imaging)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 40 times zoom, as taught by Waring, in the device of Witte to see more details of the image.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (US 20150226845 A1) in view of Sangu (US 20200173965 A1) and further in view of Quate (US 4267732 A).Regarding claim 12, as best understood (see 112 rejection above):Witte teaches a photoacoustic and optical microscopy combiner, the combiner configured to support a transducer (FIG. 2b - 12) defining an axis, the photoacoustic and optical microscopy combiner comprising:
a body (FIG. 2b - generally indicated as 14) including a base and a reservoir (FIG. 2b - 38; [0018], [0125]); 
a glass member (FIG. 2b - 22; [0127]) positionable within the body and at least partially over the opening (FIG. 2b - opening covered by 40 / combination of the opening covered by 46 and the opening covered by 40 - [0125]), the glass member including a face that is oriented at a 45-degree angle relative to the base and the axis of the transducer (FIG. 2b - 22 is at a 45-degree angle - [0127]), 
a laser (FIG. 2a - 26)
redirect (FIG. 2b - via 22; [0125]-[0127]) the light (i.e. the acoustic waves generated by said light, as per the 112b rejection above) to an ultrasound transducer (FIG. 2b - 12) to generate a real-time image (e.g. FIGS. 4a, 4b, 5c, 7b, 8, etc.) of a sampleWitte appears to show, but fails to explicitly teach:
an angled surface (it appears that there is an angled portion below / to the left of 46 which contacts 22 on the side facing 12) positioned within the body, the angled surface oriented at a 45-degree angle relative to the base and the axis of the transducer; the glass member supported by the angled surface
Witte fails to teach:
wherein a sample slide is supported on the body, the sample slide positioned such that a sample on the sample slide is configured to receive light from a laserSangu teaches (FIG. 7):
an angled surface (“SL” and/or the other, unlabeled angled surface which supports 109 on the opposite side) positioned within the body (e.g. 107A), the angled surface oriented at a 45-degree angle ([0098], [0100]); the glass (taught by Witte) member (109) supported by the angled surface
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the angled surface(s) of Sangu in the device of Witte to better support the glass member at a 45-degree angle. Additionally/alternatively, the angled surface(s) of Sangu is an art-recognized equivalent means for supporting a thin plate reflector. The examiner notes that the angled surface(s) of Sangu are only at the edges of element 109 and, thus, would not obstruct the light when incorporated into the body of Witte.Quate teaches:
wherein a sample slide (FIG. 1 - slide supporting 15; Col. 4, Lines 39-41) is supported on the body (FIG. 1 - not shown, but inherently something must contain 24 and support 15 which is interpretable as a “body”), the sample slide positioned such that a sample (FIG. 1 - 15; Col. 4, Lines 39-41) on the sample slide (FIG. 1 - slide supporting 15; Col. 4, Lines 39-41) is configured to receive light from a laser (FIG. 1 - 10)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sample slide of Quate in the device of Witte for ease of handling and/or for handling and imaging of smaller samples which may conveniently be place on a glass microscope slide. The examiner notes that the combination may also result the laser and optics thereof of Witte being on the opposite side of the sample. Quate shows that the laser and ultrasound receiver may be on the same side of the sample (FIG. 3 of Quate, which is similar to Witte) or on opposite sides of the sample (FIG. 1 of Quate).
Regarding claim 13, as best understood (see 112 rejection above):Witte, Sangu, and Quate teach all the limitations of claim 12, as mentioned above.As combined in the claim 12 rejection above, Sangu teaches (FIG. 7):
wherein the body (e.g. 107A) includes an angled wall (“SL” and/or the other, unlabeled angled surface which supports 109 on the opposite side) that at least partially forms the angled surface
Regarding claim 15, as best understood (see 112 rejection above):Witte, Sangu, and Quate teach all the limitations of claim 12, as mentioned above.Witte also teaches:
wherein the reservoir is configured to receive water (FIG. 2b - 38; [0018], [0125]) at a depth sufficient to submerge the glass member (FIG. 2b - 22)

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the objection thereto as well as the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art, alone or in combination fails to anticipate or render obvious a photoacoustic and optical microscopy combiner, the combiner configured to support a transducer defining an axis, wherein the body is coupled to a transparent support member, the body further including a first reservoir created by the opening and the transport support member, a second reservoir positioned adjacent to and in fluid communication with the first reservoir and an angled wall defining a plane that is parallel to the face of the glass member, the angled wall configured to at least partially support the glass member, the body configured to receive water in the first reservoir the second reservoir at a depth sufficient to submerge the glass member, in conjunction with the remaining claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waldner; Maximilian et al., (US 20220151496 A1), "DEVICE AND METHOD FOR ANALYZING OPTOACOUSTIC DATA, OPTOACOUSTIC SYSTEM AND COMPUTER PROGRAM";
Sangu; Hiroyuki, (US 20210080708 A1), "OBJECTIVE OPTICAL SYSTEM AND MICROSCOPE SYSTEM";
Wang; Lihong et al., (US 20200056986 A1), "MULTIFOCAL PHOTOACOUSTIC MICROSCOPY THROUGH AN ERGODIC RELAY";
Wang; Lihong et al., (US 20190227038 A1), "MULTI-FOCUS OPTICAL-RESOLUTION PHOTOACOUSTIC MICROSCOPY WITH ULTRASONIC ARRAY DETECTION";
Wang; Lihong et al., (US 20180132728 A1), "DRY COUPLING APPARATUS FOR PHOTOACOUSTIC COMPUTED TOMOGRAPHY SYSTEMS";
PRAMANIK; Manojit et al., (US 20180078143 A1), "PHOTO-ACOUSTIC IMAGING APPARATUS AND METHODS OF OPERATION";
NTZIACHRISTOS; Vasilis et al., (US 20170156600 A1), "DEVICE AND METHOD FOR OPTOACOUSTIC IMAGING OF AN OBJECT";
Sun; Chi-Kuang et al., (US 9618445 B2), "Optical microscopy systems based on photoacoustic imaging";
Wang; Lihong et al., (US 20170065182 A1), "REVERSIBLY SWITCHABLE PHOTOACOUSTIC IMAGING SYSTEMS AND METHODS";
Piestun; Rafael et al., (US 20160356746 A1), "IMAGING THROUGH SCATTERING MEDIA WITH HIGH SIGNAL TO NOISE RATIO AND RESOLUTION";
Wang; Lihong V. et al., (US 20160305914 A1), "SYSTEMS AND METHODS OF GRUENEISEN-RELAXATION PHOTOACOUSTIC MICROSCOPY AND PHOTOACOUSTIC WAVEFRONT SHAPING";
Gooding; Phillip H. et al., (US 20160250073 A1), "PATIENT INTERFACE FOR OPHTHALMOLOGIC DIAGNOSTIC AND INTERVENTIONAL PROCEDURES";
Wang; Lihong et al., (US 20160249812 A1), "SINGLE-CELL LABEL-FREE PHOTOACOUSTIC FLOWOXIGRAPHY IN VIVO";
Wang; Lihong et al., (US 20160242651 A1), "NONRADIATIVE VOLTAGE-SENSITIVE DYE FOR IMAGING NEURONAL ACTION POTENTIAL";
Bossy; Emmanuel et al., (US 20160143542 A1), "Minimally Invasive Optical Photoacoustic Endoscopy with a Single Waveguide for Light and Sound";
Schmitt-Manderbach; Tobias et al., (US 20160003777 A1), "RECORDING DEVICE AND RECORDING METHOD";
Ntziachristos; Vasilis et al., (US 20150247999 A1), "IMAGING SYSTEM AND METHOD FOR IMAGING AN OBJECT";
Nakajima; Takao et al., (US 20140066743 A1), "OBJECT INFORMATION ACQUIRING APPARATUS";
Cheng; Ji-Xin et al., (US 20130158383 A1), "BOND-SELECTIVE VIBRATIONAL PHOTOACOUSTIC IMAGING SYSTEM AND METHOD"
Song; Liang et al., (US 20120275262 A1), "SECTION-ILLUMINATION PHOTOACOUSTIC MICROSCOPY WITH ULTRASONIC ARRAY DETECTION"; and
Wang; Lihong et al., (US 20070299341 A1), "PHOTOACOUSTIC AND THERMOACOUSTIC TOMOGRAPHY FOR BREAST IMAGING".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856